Vanderburgh, J.
The charter of the city of Minneapolis authorizes the city council, by the proper ordinances, to restrain the running at large of horses, cattle, etc., and to impose penalties on the owners of such animals for the violation of the ordinances. In pursuance thereof, the council passed an ordinance, the first section of which forbids any person to allow his cattle to run at large unattended by him or other person or persons sufficient in number to prevent them from doing damage to individual property within the city limits. The second section provides that “no person shall herd his own or any other person’s cattle,” etc., “within the limits of the city of Minneapolis, except on his own land, or lands of others from whom he has obtained the right to herd upon such lands the animals aforesaid.” The provisions of this section are in excess of the authority conferred by the charter. The inhibition does not relate to cattle .running at large or without restraint, but to trespasses upon lands of private owners by cattle under the control and in the custody of their owners or herdsmen. For such trespasses the owner or herdsmen may be liable in the proper proceeding, but the charter provision referred to was not intended to reach such, cases. The defendant was prosecuted and convicted in the municipal court of the city of Min*112neapolis under that section of the ordinance. For the reason stated the judgment cannot be sustained,' and it is accordingly reversed, the complaint directed to be dismissed, and the defendant discharged.